Citation Nr: 1823121	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  10-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant, R.M. and S.E.



ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from March 1953 to March 1955.  The Veteran passed away in July 1968 and his surviving spouse is the appellant.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a June 2013 Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.

In a May 2014 decision, the Board denied entitlement to service connection for the Veteran's cause of death and denied entitlement to nonservice-connected death pension benefits.  The Appellant appealed the May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  The Board notes that only the matter of service connection for the Veteran's cause of death was appealed to the Court.  In March 2015 the Court, upon joint motion, remanded the appeal for service connection for the cause of the Veteran's death for action consistent with the Joint Motion.

In March 2016, the Board remanded this matter for a supplemental VA medical opinion.  

A claim for aid and attendance benefits was raised in a March 2015 Joint Motion, and the Board referred that matter to the Agency of Original Jurisdiction (AOJ) in its March 2016 remand.  This matter has not been adjudicated by the AOJ, and is therefore not before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS), Virtual VA paperless claims processing system, and Caseflow Reader.  The Board has reviewed the electronic records maintained these systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran died in July 1968 and the immediate cause of death was pulmonary embolus, massive.

2.  At the time of the Veteran's death, service connection was in effect for no disabilities.

3.  The weight of the evidence indicates that the Veteran developed varicose veins while on active duty.

4.  The weight of the evidence is at least in equipoise as to whether the Veteran's varicose veins contributed substantially and materially in producing his death.



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C. F. R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
	
Because the appellant's claim for service connection for the Veteran's cause of death is being granted, any error as to the duty to notify and assist is harmless error.

Service Connection for Cause of Death

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  In determining whether a service-connected disability contributed substantially or materially to death, the evidence must show that it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1); see also, Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The appellant contends that the Veteran developed varicose veins while in service and that these varicose veins led to his developing deep vein thrombosis and ultimately to his death from pulmonary embolus.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Initially, the Board notes that the available service treatment records are silent for complaints, treatments, or diagnoses of varicose veins.  Further, the Board notes that there are no contemporaneous treatment records from the time of the Veteran's death.

An August 1968 Texas Certificate of Death notes the Veteran's cause of death as pulmonary embolus, massive.  

At the July 2013 hearing, the appellant testified that when the Veteran died the doctor at the hospital told her that "[i]t was in those varicose veins and I don't know what it is we're going to have to have an autopsy."  The appellant further stated that the autopsy showed that "[i]t was something that started in...the varicose veins."  The appellant stated it was in 1955 or 1956 when she began to notice the Veteran's varicose veins and that family members would tease the Veteran "about the road map on his legs".  The appellant stated that the Veteran didn't go to the doctor and that he went to work when he was sick.  The appellant's daughter, S. E., testified that she was eight when her father died and that she remembered her family talking about how the Veteran's varicose veins were the cause.

In a July 2013 letter, the appellant stated that throughout her marriage, whenever the Veteran would come home from work, he would lay on the couch with his feet and legs propped up on the couch arms and stated he did so because it made his legs and feet feel better.  The Veteran's brother, R. M., testified that he wasn't aware of any medical treatment the Veteran may have received for his veins.  

An October 2013 letter from the appellant states that when the Veteran would come home from work he would prop up his legs because they hurt badly.  

A VA medical opinion obtained in January 2014 states the Veteran's "medically undocumented VV" neither caused nor resulted in the Veteran's massive pulmonary embolism.  The examiner stated that R. L. M.'s lay statement that the Veteran did not have VV before the service but had them after is "not clinically likely" as developing VV over the course of two years would be "highly unusual."  The examiner then stated that even if the Veteran did develop VV while on active duty, "visible superficial VV are clinically insignificant and cause no major problems over the course of the patient's lifetime", and further stated that "visible large VV are only a danger for PE if an acute superficial venous thrombophlebitis (SVT) of the saphenous vein anatomically approaches the deep venous system at the saphenofemoral junction (SFJ)."  The examiner further stated that this is a "very rare event" affecting less than one percent of patients with VV.  The examiner stated that there are no medical records which indicate this was the case prior to death.  The examiner concluded that the Veteran's fatal pulmonary embolism was not due to, or the result of, or associated in any way with his VV condition.  The Board notes that this opinion contains contradictory statements in that it states varicose veins cause no major problems yet further stated that varicose veins can be a problem.  Due to this contradictory statement, the Board accords this opinion no probative value.

In March 2014, the Veteran's brother, R. L. M., submitted a statement in which he asserted that the Veteran's legs "were in perfect physical condition" when he entered the army but upon discharge, both legs had large varicose veins.  

In an April 2016 addendum to the January 2014 VA opinion, the examiner opined that "the likelihood that the Veteran's March 1953 appendectomy contributed substantially or materially to cause death, or aided or lent assistance to the production of death due to pulmonary embolus in July 1968, is negligible to nil."  The examiner stated that the Veteran was only 20 years old when he underwent the "routine and minor" appendectomy and had an "uneventful" post-operative course.  The examiner noted that the STRs are "silent for any signs, symptoms, exam findings, evaluations, treatments, or diagnoses of lower extremity varicose veins (LEVV) or DVT."  The examiner concluded that there is no supporting medical evidence that the Veteran had any post-appendectomy residuals, "much less any appendectomy-induced LEVV or DVT."  The examiner did note that without any post-service treatment records he has "no idea of what DVT/PE inducing risk factors...that the Veteran had leading up to his fatal...PE."  The examiner stated that his prior opinion "Should have said:  "Other than a saphenous vein thrombophlebitis extension through the saphenofemoral junction that caused an iliac-femoral DVT, there is no other well-recognized pathophysiologic mechanism whereby visible LEVVs could cause a DVT/PE that would precipitate or accelerate death. Visible LEVVs may certainly be large and debilitating (pain, cramping, swelling, etc...) and may reduce the quality of life but they do not shorten the quantity of life in the absence of a saphenous vein thrombophlebitis extension through the saphenofemoral junction that caused an iliac-femoral DVT with fatal PE.""  The examiner stated that "[a]n acute superficial venous thrombophlebitis of the saphenous vein that anatomically approaches and enters the deep venous system at the saphenofemoral junction is a painful event that would not be missed by the patient."  The examiner then stated that the Veteran would have told his treating providers who would have "noted the saphenous thrombophlebitis DVT/PE precipitating event and then confirmed it at autopsy."  The examiner acknowledged that he had "no idea what precipitated the Veteran's...fatal PE" and opined that the likelihood that visible LEVV's induced acute superficial venous thrombophlebitis of the saphenous vein at the saphenofemoral junction and caused the fatal DVT/PE is negligible to nil."  As the examiner stated that he had "no idea" as to what led to the Veteran's "fatal PE", the Board finds the opinion is inadequate and as such is accorded no probative weight.

In a September 2017 affidavit, the appellant attested that the Veteran told her about his secretarial duties in the service and that "required a lot of sitting," and that he also told her that "his legs hurt him in service."  The appellant then stated that the Veteran was in good health before his death, "apart from [his] varicose veins" but that the Friday prior to his death they had driven 100 to 150 miles to a farm for a vacation and had gone horseback riding and by Sunday the Veteran told her that his "legs hurt a lot."  The appellant stated that the Veteran saw the doctor on that Monday and died the next day.  She finally stated that she won a malpractice lawsuit against the doctor."

An October 2017 letter from the appellant's attorney notes the appellant states that the day before the Veteran went to his doctor he "reported leg pain".  It was alleged that this pain was not documented due to negligence on the part of the Veteran's doctor.

VA obtained a VHA opinion in March 2018.  In that opinion, the examiner who reviewed the Veteran's claims file.  The examiner opined that the Veteran's in-service appendectomy was a risk factor for developing deep vein thrombosis, but that the risk "peaks at about 2 weeks after surgery and remains elevated for up to 3 months, before finally tapering off."  The examiner further opined that the Veteran would have been at a "relatively low risk for development of postoperative [deep vein thrombosis]" and stated that, given the Veteran's death was 15 years after the surgery, the probability that the appendectomy contributed to his death is "much less than 50 percent."  However, the examiner noted that "in some studies up to two-thirds of patients with DVT have evidence of prior pre-existing chronic venous disease, like varicose veins disease", and noted, among others, standing or sitting for long periods of time as risk factors for developing varicose veins.  The examiner then stated that "according to the records and the family, there are at least 2 potential risk factors that have been identified" and noted varicose veins and a long drive to the farm.  The examiner opined that it is as likely as not "that these two risk factors either in isolation or in combination lent assistance to the production of a lower extremity DVT that caused death due to pulmonary embolus in July 1968."

The Board finds that the lay evidence of record is credible and probative and that the weight of the evidence indicates that the Veteran developed varicose veins while on active duty.  The Board finds that the March 2018 VHA examiner thoroughly reviewed the Veteran's claims file and addressed both the medical and lay evidence of record and provided opinions based on sound, thorough rationales.  For these reasons, the Board finds the March 2018 VHA opinion to be significantly probative and, in light of the positive nexus statement, the Board finds that the evidence is at least in equipoise as to whether the Veteran's varicose veins were etiologically related to his service and as to whether his varicose veins contributed substantially and materially to his death, or hastened it, or otherwise aided or lent assistance to his death.  

For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for cause of the Veteran's death have been met.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


